Citation Nr: 0029446	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  98-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a visual 
impairment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) regional office in Buffalo, New York (hereinafter RO).


REMAND

Initially, the Board observes that the RO denied these claims 
on the basis that they were not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by legislation passed by the 106th 
Congress and signed into law by the President in the fall of 
2000.  Hence, due process requires that this claim be 
readjudicated on the merits.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Additionally, although a VA examination 
was conducted in April 1998, an opinion as to the etiology of 
the veteran's visual impairment, bilateral hearing loss and 
tinnitus was not provided.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
evidence that provides a relationship 
between his current visual impairment, 
bilateral hearing loss and tinnitus and 
his period of active military service.  
The RO should assist the veteran in 
obtaining the identified information as 
necessary.  If the RO is unable to secure 
all of the relevant records sought, the 
veteran should be informed and provided 
with an opportunity to obtain such 
evidence.  The veteran should be informed 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.  

2.  The RO should contact the examiners 
who conducted the VA examinations in 
April 1998, and request that opinions as 
to the etiology of the veteran's visual 
impairment, bilateral hearing loss and 
tinnitus be provided.  The claims file 
must be made available to and reviewed by 
the examiners and the report should 
reflect that such a review was made.  
Based upon the evidence of record, the 
examiners should state whether it is at 
least as likely as not that the veteran's 
current visual impairment, bilateral 
hearing loss and tinnitus are related to 
his period of active duty.  A complete 
rationale for any opinion expressed 
should be included in the report.  Any 
report prepared should be typed.

3.  If the examiners who conducted the VA 
examinations in April 1998 are no longer 
available, the veteran should be afforded 
appropriate substitute examinations to 
determine the etiology of any visual 
impairment, hearing loss and/or tinnitus 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records 
the examiners should state whether it is 
at least as likely as not that any visual 
impairment, hearing loss and tinnitus are 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection for 
a visual impairment, bilateral hearing 
loss and tinnitus on the merits.  If any 
issue remains denied, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and provide an adequate 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The Board intimates no opinion, either legal or factual, 
concerning the ultimate 

disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -
